ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari, in the above entitled case, and
The Court having found from the undisputed facts that at a hearing in the District Court of Maryland, the presiding judge revoked probation imposed upon the Petitioner, Oceola Bertha Brooks, following her conviction for driving under the influence of alcohol and that thereafter Petitioner appealed this decision and requested a trial de novo in the Circuit Court for Baltimore City, and
It appearing that the presiding judge in the District Court having been specially assigned to preside over cases in the Circuit Court for Baltimore City for a designated time period, presided at Petitioner’s circuit court trial, over Petitioner’s objection, and
The Court having determined that it was improper for the same judge to preside at Petitioner’s circuit court de novo *117trial on appeal from the District Court, it is this 10th day of March, 1988
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Baltimore City, No. 38711893 be, and it is hereby, summarily reversed and the case remanded to the Circuit Court for Baltimore City for a new trial. See, e.g., Maryland Constitution, Article IV § 15; Md.Rule 1231 Code of Judicial Conduct, Canon 3C(1). Costs to be paid by the Mayor and City Council of Baltimore.